 



Exhibit 10.49

          (SR PHARMA LOGO) [d27350d2735090.gif]

         
To:
  The Directors    
 
  Introgen Therapeutics Inc.   26th floor
 
  301 Congress Avenue, Ste. 1850   centre point
 
  Austin, Texas 78701   103 new oxford street
 
  USA   london wcia idd
 
       
 
      tel: 020 7307 1620
 
      fax: 020 7307 1680
 
      email: mail@srpharma.com

Dear Sirs
Proposed Subscription for Shares in SR Pharma plc
Further to our discussions, SR Pharma plc (“SR Pharma” or “the Company”) is
pleased to offer for subscription to Introgen Therapeutics Inc. (“Introgen”)
7,478,261 ordinary shares of one pence each in the capital of SR Pharma (the
“Shares”), conditional only on admission to trading on AIM, a market of the
London Stock Exchange plc (“Admission”).
In consideration for Introgen paying the subscription price of £1,720,000
(representing a subscription price per Share of 23 pence), SR Pharma hereby
agrees to issue and allot the Shares to Introgen conditional only on Admission.
In consideration of such subscription, SR Pharma hereby represents and warrants
to Introgen in the following terms:

1.   That the existing authorised share capital of SR Pharma is £10,000,000,
comprising 1,000,000,000 ordinary shares of 1 pence each.   2.   The existing
issued share capital of SR Pharma is £467,065, comprising 46,706,450 ordinary
shares of 1 pence each.   3.   Following the institutional placing of shares,
currently being led by Mulier Capital Limited (the “Placing”), but excluding the
allotment and issue to Introgen of the Shares, the issued share capital of SR
Pharma will be £827,412, comprising 82,741,232 ordinary shares of 1 pence each.
  4.   The Shares have been duly authorised for issuance to Introgen pursuant to
this letter agreement and, when issued and delivered by SR Pharma, against
payment of the consideration set out in this letter agreement, will be validly
issued, fully paid and not subject to further assessment or calls for payment or
any increase in liability. The issuance of the Shares is not subject to the
pre-emptive or other similar rights of any security holder of SR Pharma.   5.  
The Shares upon issue will rank pari passu in all respects with, and be
identical to, all other ordinary shares in the capital of SR Pharma. The
subscription price offered to Introgen (23 pence per Share) is identical to the
subscription price offered to institutional shareholders pursuant to the
Placing. No holder of ordinary shares in the capital of SR Pharma will be
subject to any personal liability by reason of being such a holder.   6.   The
copy of the admission document dated 24 June 2005 (the “Admission Document”),
delivered to Introgen, is a true copy.

1



--------------------------------------------------------------------------------



 



7.   Upon issue of the Shares and Admission there will be no restriction on
resale of the Shares, nor any legal impediments to resale of the Shares, to
buyers outside the United States.

In consideration of SR Pharma’s agreement to allot and issue the Shares,
Introgen hereby represents and warrants that:

1.1   it is (or any account for which it is purchasing under paragraph 1.2 below
is) an institutional “accredited investor”, as such term is defined in
Rule 501(a)(1), (2), (3) or (7) under, the US Securities Act of 1933 (the
“Securities Act”);   1.2   it is purchasing the Shares for investment purposes
for its own account not with a view to any resale, distribution or other
disposition of the Shares in violation of the Securities Act;   1.3   it has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of an investment in the Shares; and   1.4  
it has had the opportunity to ask questions and receive answers from the Company
concerning the information it required for such evaluation.

Introgen further acknowledges that the Shares have not been and will not be
registered under the Securities Act, and are “restricted securities” within the
meaning of Rule 144(a)(3) under the Securities Act, and that, for so long as
they remain “restricted securities”, the Shares may be offered, sold, pledged or
otherwise transferred only (a) pursuant to an effective registration statement
under the Securities Act, (b) to a person Introgen reasonably believes is a
qualified institutional buyer in a transaction meeting the requirements of
Rule 144A, (c) outside the United States in a transaction meeting the
requirements of Rule 903 or 904 of Regulation S under the Securities Act or
(d) pursuant to Rule 144 under the Securities Act, if available, and, in each
case, in accordance with any other applicable securities laws.
In order to complete your subscription for the shares, please transfer the sum
of £1,720,000 to the client account of SR Pharma’s solicitors, Ashurst, details
of which are provided separately.
These monies will be held to Introgen’s order until such time as the Shares have
been issued to you, whereupon such monies will be held unconditionally to the
order of SR Pharma.
This letter agreement (and any dispute, controversy or claim of whatever nature
arising out of or in any way relating to this agreement or its formation) shall
be governed by and construed in accordance with English law.

2



--------------------------------------------------------------------------------



 



Please indicate your agreement to the subscription of the Shares on the terms
hereof by countersigning the attached copy of this letter.

 
Yours sincerely
 
 
For and on behalf of
SR PHARMA PLC
 
/s/ Melvyn Davies
 
Director

 

 

 
For and on behalf of
INTROGEN THERAPEUTICS INC.
 
 
/s/ David G. Nance
 
Duly Authorized Signatory
David Nance
Chief Executive Officer

3